Citation Nr: 0635576	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left ear sensorineural hearing loss 
disability for the period prior to June 12, 2002.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral sensorineural hearing 
loss disability for the period on and after June 12, 2002.  

3.  Entitlement to an increased disability evaluation for the 
veteran's allergic rhinitis, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to April 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, denied increased evaluations for the veteran's left ear 
sensorineural hearing loss disability and allergic rhinitis.  
In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veteran's Law Judge sitting at the RO.  
In June 2004, the Board remanded the veteran's claims to the 
RO for additional action.  In October 2005, the Board again 
remanded the veteran's claims to the RO for additional 
action.  

In June 2006, the RO granted service connection for right ear 
sensorineural hearing loss disability; assigned a 10 percent 
evaluation for the veteran's bilateral sensorineural hearing 
loss disability; and effectuated the award as of June 12, 
2002.  


FINDINGS OF FACT

1.  Prior to June 12, 2002, the veteran's left ear 
sensorineural hearing loss disability was objectively shown 
to be productive of no more than Level XI hearing in the left 
ear.  The veteran was not shown to be deaf in his 
nonservice-connected right ear.  

2.  On and after June 12, 2002, the veteran's bilateral 
sensorineural hearing loss disability has been shown to be 
productive of no more than Level II hearing impairment in the 
right ear and Level XI hearing impairment in the left ear.  

3.  The veteran's allergic rhinitis has been shown to be 
manifested by no more than chronic nasal congestion and 
drainage and a greater than 50 percent obstruction of the 
nasal passage on both sides.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left ear sensorineural hearing loss 
disability for the period prior to June 12, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.85, 4.86(a), 
Diagnostic Code 6100 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's bilateral sensorineural hearing loss 
disability for the period on and after June 12, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.85, 4.86(a), 
Diagnostic Code 6100 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for veteran's allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.97, Diagnostic Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2004, October 2005, and July 2006 which informed him of 
the evidence generally needed to support a claim of 
entitlement to an increased evaluation and the assignment of 
an effective date of an award of an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a February 2003 hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  All relevant 
facts have been properly developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of an evaluation in excess of 10 percent for the 
veteran's left ear sensorineural hearing loss disability for 
the period prior to June 12, 2002, an evaluation in excess of 
10 percent for his bilateral sensorineural hearing loss 
disability for the period on and after June 12, 2002, and an 
increased evaluation for his allergic rhinitis given that a 
preponderance of the evidence is against the veteran's 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Hearing Loss Disability

A.  Historical Review

The veteran's service medical records reflect that he was 
diagnosed with left ear 


hearing loss disability.  In July 1971, the RO established 
service connection for left ear sensorineural hearing loss 
disability and assigned a 10 percent evaluation for that 
disability.  In June 2006, the RO granted service connection 
for right ear sensorineural hearing loss disability; assigned 
a 10 percent evaluation for the veteran's bilateral 
sensorineural hearing loss disability; and effectuated the 
award as of June 12, 2002.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for unilateral and bilateral defective hearing range from 
noncompensable to 100 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  Hearing tests will be conducted without hearing 
aids, and the results of above-described testing are charted 
on Table VI and Table VII.  The evaluations derived from the 
rating schedule are intended to make allowance for 
improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2006).

The Court has clarified that:

If impaired hearing is service-connected 
in only one ear, in order to determine 
the percentage evaluation from Table VII, 
the nonservice-connected ear will be 
assigned a Roman numeral designation for 
hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2003).  Additionally, 
in situations where service connection 
had been granted for defective hearing 
involving only one ear and the veteran 
did not have total deafness in both ears, 
as in the instant appeal, the hearing 
acuity of the nonservice-connected ear 
was considered to be normal.  Boyer v. 
West, 11 Vet. App. 477 (1998), affirmed 
12 Vet. App. 142 (1999). 

Under 38 C.F.R. § 3.383 (2006), compensation is payable for 
certain combinations of service-connected and 
nonservice-connected disabilities, including deafness in both 
ears, provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  
1.  Period Prior to June 12, 2002

At a December 1999 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

20
20
25
30
LEFT

115
120
120
120

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
The veteran was diagnosed with severe left ear sensorineural 
hearing loss disability and mild right ear sensorineural 
hearing loss disability.  

In his February 2001 notice of disagreement, the veteran 
advanced that his hearing loss disability severely impaired 
his ability to follow conversations.  He stated that his 
hearing aids were of little help.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to June 12, 2002, service connection was in 
effect solely for left ear sensorineural hearing loss 
disability.  As left ear pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
were shown to be 55 decibels or more prior to June 12, 2002, 
the provisions of 38 C.F.R. § 4.86(a) pertaining to 
evaluation of exceptional patterns of hearing impairment are 
for application to the veteran's claim.  

The December 1999 VA audiological evaluation reflects that 
the veteran exhibited left ear Level XI hearing loss upon 
application of either 38 C.F.R. § 4.85, Table VI or Table VIa 
(2006).  38 C.F.R. § 4.85 (2006).  He was not found to be 
deaf in his nonservice-connected right ear.  Such findings 
merit assignment of a 10 percent evaluation and no more upon 
application of 38 C.F.R. § 4.85, Table VII (2006).  

The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation in excess of 10 
percent for his left ear sensorineural hearing loss 
disability for the period prior to June 12, 2002.  The Court 
has clarified that the "[a]ssignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experienced 
profound left ear hearing loss disability prior to June 12, 
2002, the Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions of record.  The objective clinical findings 
fall directly within the criteria for a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  Therefore, the Board concludes that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's left ear sensorineural hearing loss disability for 
the period prior to June 12, 2002.  

2.  Period On and After June 12, 2002

At a June 2002 VA examination for compensation purposes, the 
veteran complained of progressive bilateral hearing loss.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

30
30
35
45
LEFT

110+
110+
110+
110+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
The veteran was diagnosed with mild right ear sensorineural 
hearing loss disability and profound left ear hearing loss 
disability.  

In his June 2002 Appeal to the Board (VA Form 9) and at the 
February 2003 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the veteran advanced that his 
bilateral hearing loss disability significantly impaired his 
ability to understand conversations; to use the telephone; 
and to hear his television.  He had significant difficulty 
hearing in noisy places such as bars and restaurants.  The 
veteran believed that a 30 percent evaluation was warranted 
for his hearing loss disability.  In an August 2004 written 
statement, the veteran's spouse indicated that she had to 
constantly repeated things to the veteran due to his impaired 
hearing.  

At a December 2005 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

35
40
45
60
LEFT

110+
110+
110+
110+

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 0 percent in the left ear.  
The veteran was diagnosed with mild right ear sensorineural 
hearing loss disability and profound left ear hearing loss 
disability.  

The veteran was awarded service connection for bilateral 
sensorineural hearing loss disability effective as of June 
12, 2002.  Pure tone thresholds for the left ear at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) have been shown to be 55 decibels or more.  Therefore, 
the provisions of 38 C.F.R. § 4.86(a) (2006) pertaining to 
evaluation of exceptional patterns of hearing impairment are 
for application.  

The June 2002 VA audiological evaluation reflects that the 
veteran exhibited Level I hearing loss in the right ear and 
Level XI hearing loss in the left ear and the December 2005 
VA audiological evaluation conveys that the veteran exhibited 
Level II hearing in the right ear and Level XI hearing loss 
in the left ear upon application of either 38 C.F.R. § 4.85, 
Table VI or Table VIa (2006).  38 C.F.R. § 4.85 (2006).  Such 
findings merit assignment of no more than a 10 percent 
evaluation upon application of 38 C.F.R. § 4.85, Table VII 
(2006).  

The veteran advances on appeal advances that the record 
supports the assignment of at least a 30 percent evaluation 
for his bilateral sensorineural hearing loss disability. 
While acknowledging that the veteran experiences significant 
bilateral hearing loss disability, the Board finds the 
results of specific testing conducted by skilled individuals 
to be more probative than the lay opinions of record.  The 
objective clinical findings fall directly within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  Therefore, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for the veteran's bilateral sensorineural hearing 
loss disability for the period on and after June 12, 2002.  


III.  Allergic Rhinitis

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for allergic rhinitis.  In May 1968, the RO 
established service connection for allergic rhinitis and 
assigned a noncompensable evaluation for that disability.  

The report of a February 1994 VA examination for compensation 
purposes states that the veteran complained of daily allergic 
attacks and insignificant headaches.  On examination, he 
exhibited pale and boggy inferior turbinates.  The veteran 
was diagnosed with allergic rhinitis/probable allergic 
sinusitis.  In June 1996, the Board granted a 10 percent 
evaluation for the veteran's allergic rhinitis.  In September 
1996, the RO effectuated the Board's award.  


B.  Increased Evaluation

Allergic rhinitis manifested by either a greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side and no polyps warrants a 10 
percent evaluation.  A 30 percent evaluation requires the 
presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  

At the December 1999 VA examination for compensation 
purposes, the veteran complained of progressive allergic 
rhinitis symptoms including increased post-nasal drip and 
impaired breathing.  On examination, the veteran exhibited 
nasal septum deviation to the right; an associated right 
nasal cavity obstruction of at least 50 percent obstruction 
due to the deviated septum; and very dry and almost crusty 
nasal mucosa.  The veteran was diagnosed with allergic 
rhinitis, a deviated nasal septum, and chronic rhinitis. 

In his February 2001 notice of disagreement, the veteran 
reported that his nose was always stuffy.  He clarified that 
he had bloody discharge when he blew his nose.  

At the June 2002 VA examination for compensation purposes, 
the veteran complained of chronic nasal congestion.  He 
reported that he occasionally experienced a bloody discharge 
when he blew his nose.  On examination, the veteran exhibited 
a 10 percent obstruction in each nostril with boggy red 
turbinates and a septal deflection "of perhaps 10 percent 
from left to right."  

In his June 2002 Appeal to the Board (VA Form 9), the veteran 
advanced that: he experienced chronic nasal congestion; he 
bled from his nose and down his throat; and he lost control 
of his body and senses frequently when he sneezed.  He 
believed that a 20 percent evaluation was warranted for his 
allergic rhinitis.  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he received ongoing treatment for his allergic rhinitis 
including medication and the use of a humidifier and an air 
cleaner.  He frequently experienced a vertigo-like sensation 
when he sneezed.  The veteran clarified that his allergic 
rhinitis significantly impaired his ability to breath through 
his nose and awakened him at night.  The veteran's spouse 
testified that the veteran sniffled all of the time. 

At a November 2005 VA examination for compensation purposes, 
the examiner reported that VA computerized tomography studies 
dated in October 2002 and May 2005 revealed a deviated nasal 
septum to the right; hypertrophied left inferior turbinates; 
and ethmoid cell inflammation consistent with allergy.  
The veteran's allergic rhinitis has been shown to be 
manifested by complaints of chronic nasal congestion and 
discharge and nasal cavity obstruction of between 10 percent 
and 50 percent.  He also has a nonservice-connected deviated 
right nasal septum productive of some degree of right nasal 
cavity obstruction.  The clinical documentation of record 
does not reflect that the veteran has been found to exhibit 
polyps.  In the absence of such findings, an evaluation in 
excess of 10 percent for the veteran's allergic rhinitis is 
not warranted.  


ORDER

An evaluation in excess of 10 percent for the veteran's left 
ear sensorineural hearing loss disability for the period 
prior to June 12, 2002, is denied.  

An evaluation in excess of 10 percent for the veteran's 
bilateral sensorineural hearing loss disability for the 
period on and after to June 12, 2002, is denied.  

An increased evaluation for the veteran's allergic rhinitis 
is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


